Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Examiner finds that the present rejected claims are different than those in BASCOM where the claims where directed to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user; in contrast, the present rejected claims are directed to receiving information from a mobile computing device at a local hub which is in communication with a server, however, the received information remains at the local hub. The claims in BASCOM were found to contain more than the abstract idea of filtering content along with the requirement to perform it on the Internet or perform it on a set of genetic computer components. Here, the computer elements in the claims are only broadly applied to the abstract idea and do not offer a meaningful limitation beyond mere instructions to implement the abstract idea on a computer. The claims in BASCOM were found to improve an existing technological process; there is not analogous improvement to a technological process in the present rejected claims. Nor does the specification describe such an improvement to technology. When taken as an ordered combination, the claimed elements add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
Regarding Applicant assertion that the system improves excessive data transmission… may slow communication rates and increase latency, Examiner asserts that the use of a local hub to store data would inherently improve transmission speed since the information is stored locally as opposed to transmitting to a server.  This amounts to using a computer as a tool to perform the abstract idea and does not present an integration of the abstract idea to a practical application

Applicant’s arguments with respect to claim(s) rejected under 35 USC 102 and 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5, 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-5, 11-14 is/are directed to a system.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to a process of inspecting defects on a product and receive at least one of first information of second information, the first information indicative that the defect is type of defect that requires an offline review, the second information indicative of a physical gap among the plurality of products in the inspection line which is a mental process that can be carried out in the human mind or with pen and paper. 

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.   Independent claim 1 is directed to a system with a server including a database; a mobile computing device; and a local hub, in communication with the server to facilitate the method of the invention.  Independent claim 14 is directed to a communications device and a processor which function to perform the abstract idea. These computer elements amount to using a computer as a tool to perform an abstract idea and do not integrate the abstract idea into a practical application.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Claim 2 includes a connection between the mobile computing device and the local hub, but this is merely using a computer as a tool to perform the abstract idea of creating a queue list of records.  Claim 3 includes transmitting updated records to mobile computing devices but this is merely using a computer as a tool to perform the abstract idea of updating records in a list.  Claim 4 displays an interface which is using a computer as a tool to perform the abstract idea of selecting product to input defect information.  Claim 5 displays an interface which is using a computer as a tool to perform the abstract idea of changing a status of a defect indication.  Claims 11-13 only further limit the data which the local hub transmits and does not integrate the abstract idea into a practical application. The additional limitations of claims 2-5 do not integrate the abstract idea into a practical application.
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al, US 2019/0034878 in view of Outwater et al, US 2020/0186689.
As per claim 1, Siegel et al teaches a defects management system, comprising: a server, including a database storing a plurality of records that respectively correspond to a plurality of products in an inspection line ([0085] – sortable list of outstanding inspections) ; a mobile computing device that receives user input indicating a location of a defect on a selected product among the plurality of products ([0080] – mobile device receives input indicating defect inspection information). Siegel et al does not explicitly teach a local hub configured to: communicate with the server and mobile computing device; receive, from the mobile computing device at least one of first information or second information and refrain from sending, to the server, the at least one of the first information or the second information.  Outwater et al teaches an inspection system wherein the most recent inspection data is held locally for a predetermined amount of time and then can be sent to the server [0030-0032].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Seigel et al the ability to utilize local storage as taught by Outwater et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further the combination of Siegel et al and Outwater et al does not expressly teach the specific data recited in claim 1 including the first information being indicative that a defect is the type that requires an offline review and the second information indicates a physical gap among the plurality of products; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP [WP TypographicSymbols font/0x27] 2106.
As per claim 2. Siegel et al teaches the defects management system of claim 1, wherein a portion of the plurality of records are selected to create a queue list, and the mobile computing device establishes an ongoing connection with the server to receive, based at least in part on an assigned position of the mobile computing device on the inspection line, a recurring transmission of at least a portion of the queue list ([0085] – the worklist includes all outstanding inspections wherein the list is dynamic and will be shown in a queue for 30 days).  Siegel et al fails to explicitly teach the local hub configured to perform this in place of the server.  Outwater et al teaches an inspection system and makes use of local storage [0030-0032] wherein data is stored for an amount of time before being transmitted to a remote server.  	The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the local hub claimed.  The secondary reference discloses the local hub and shows local storage was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the local storage of the secondary reference for the server of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
As per claim 3, Siegel et al teaches the defects management system of claim 2, wherein the [server] periodically updates records in the queue list in accordance with multiple user inputs received from a subscriber group of mobile computing devices that includes the mobile computing device and transmits the updated records to the subscriber group of mobile computing devices ([0078] – there are many users in the chain that are logging reports on a daily basis from different facilities; the mobile computing devices allow users to view all data collected from various logging reports, and/or input their own data based on their inspections).  Siegel et al fails to explicitly teach the local hub configured to perform this in place of the server.  Outwater et al teaches an inspection system and makes use of local storage [0030-0032] wherein data is stored for an amount of time before being transmitted to a remote server.  	The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the local hub claimed.  The secondary reference discloses the local hub and shows local storage was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the local storage of the secondary reference for the server of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
As per claim 4, Siegel et al teaches the defects management system of claim 1, wherein the mobile computing device executes an inspection function that displays an interface for selecting products and for receiving the user input indicating the location of the defect on the selected product ([0079, 0101] – mobile computing device interface to enter location and defect information).  
As per claim 5, Siegel et al teaches the defects management system of claim 1, wherein the mobile computing device executes an inline repair function that displays an interface for displaying the defect indication and receive a second user input to change a status of the defect indication to indicate one of: the defect has been repaired, the defect is within specification, or the defect cannot be addressed in the inspection line ([0072, 0075-77] – interfaces for entry of defect indications and allows various other users to input status information such as accepted or rejected and also allows indication of re-inspection of failed products).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al, US 2019/0034878.
As per claim 14, Siegel et al teaches a defects management system, comprising: a communications device; and a processor configured to cause the communications device to: communicate with a server and a mobile computing device ([0080-0081] – mobile device receives input indicating defect inspection information communication with server);  receive, from the mobile computing device, at least one of first information or second information ([0078-0080] – inspection process involves user entering data pertaining to inspection); refrain from sending, to the server, the at least one of the first information or the second information ([0005] – the mobile device stores the data input during the inspection)
Siegel et al does not expressly teach the specific data recited in claim 14 including the first information being indicative that a defect is the type that requires an offline review and the second information indicates a physical gap among the plurality of products; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP [WP TypographicSymbols font/0x27] 2106.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683